STATE OF LOUISIANA
     COURT OF APPEAL, FIRST CIRCUIT
MANSFIELD LEWIS                               NO.     2021 CW 1624

VERSUS
MARTIN L. LABLANC                                   MARCH 14, 2022



In Re:    Martin L. LaBlanc and Bridget Le Blanc, applying for
          supervisory writs,    19th  Judicial    District Court,
          Parish of East Baton Rouge, No. 651579.


BEFORE:   GUIDRY, HOLDRIDGE, AND CHUTZ, JJ.

     WRIT DENIED.

                                 .JMG
                                 WRC

     Holdridqe,   J.,concurs. When deciding abandonment issues,
the trial court is cautioned to follow the procedures of La.
Code Civ. P. art. 561. In this case, the continuance of a
hearing by the trial court to a specific date is a step in the
prosecution or defense of the action, unlike a continuance of a
hearing or trial date without date, which is not a step in the
prosecution or defense of the action. See Hilbert v. Miley,
2012-2108 (La. App. 1st Cir. 11/14/13), 136 So.3d 847, 849-50.




COURT OF APPEAL, FIRST CIRCUIT




     EPUTY CLER OF COURT
        FOR THE COURT